Citation Nr: 1510271	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to a rating in excess of 20 percent for service-connected low back strain.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to December 1978, October 2001 to April 2002, November 2004 to November 2005, and from September 2010 to December 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and November 2008 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, increased the rating for his service connected low back strain to 20 percent from July 9, 2008, the date of his claim for increase.  The Veteran originally requested a Board hearing in conjunction with his appeal, but withdrew that request by November 2013 correspondence.

The bilateral knee issue on appeal has been processed and adjudicated at the RO as a petition to reopen, through submission of new and material evidence, a previously denied claim for service connection for a bilateral knee disability.  The Board notes that a prior final denial of service connection for a bilateral knee disability is of record from September 2006.  However, the Board views the recent contentions presented by the Veteran and his attorney as raising significant new theories of entitlement to service connection for a bilateral knee disability based upon his period of service subsequent to September 2006.  Primarily, the veteran is contending that he suffers from a bilateral knee disability caused or aggravated by a recent period of active duty service (2010-2011).  Based on these contentions, the Board believes that adjudication on the merits is warranted without scrutinizing evidence against the "new and material evidence" standard for reopening a prior final decision; there is no prior final decision addressing the most recent period of service.

The issues of service connection for a bilateral knee disability and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's low back strain has not been shown to be productive of forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

A rating in excess of 20 percent for the Veteran's service connected low back strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim seeking an increased rating for service connected low back strain, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2008 and November 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the July 2014 supplemental statement of the case.  

In addition, the Veteran's pertinent postservice treatment records have been secured.  Although it is unclear whether there are outstanding STRs, the Board finds that such records are not critical to the Veteran's increased rating claim, as the focus of that claim is on the current severity of the disability in question.  To the extent that any relevant private treatment records may be outstanding, the Board notes that the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration, and he has not alleged that any pertinent records remain outstanding.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran has been afforded VA orthopedic examinations in October 2008 and August 2012 assessing his low back disability.  The reports of those examinations reflect a review of the record and note all findings and features of the Veteran's low back strain needed to apply the relevant rating criteria.  Therefore, the Board finds the medical evidence adequate to proceed with an adjudication on the merits of that matter; VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's low back strain has been rated under Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).

The Board notes that low back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, but for reasons discussed further below, the evidence does not suggest, nor does the Veteran contend, that he currently suffers from IVDS.  Therefore, that rating criteria is not applicable to the instant claim.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

On August 2008 VA examination, the Veteran reported his low back pain radiated to his hips.  The pain was described as constant (at 7/10 in severity), with flare ups to 8/10 in severity that could last for eight hours.  The Veteran also reported his flare-ups caused additional limitation of motion.  He stated he was able to perform activities of daily living.  On objective evaluation, the Veteran was found to have flexion limited to 45 degrees, extension limited to 15 degrees, left lateral flexion limited to 15 degrees, right lateral flexion limited to 15 degrees, left lateral rotation limited to 25 degrees, and right lateral rotation limited to 25 degrees, with pain at the end of all tested ranges of motion.  The examiner noted constant pain during testing with more at the extremes, but no change upon repetitive testing.  The low back was tender to palpation, but sensation was intact.  A motor exam was normal, and the examiner noted normal bilateral muscle strength.  The examiner did not note any neurological pathology or involvement caused by the Veteran's low back strain, and opined that, although the Veteran experienced pain, weakness, fatigue, reduced endurance, and incoordination, he did not experience any functional limitation due to such factors.

VA treatment records note that he underwent a course of physical therapy for his back in May 2009.  A March 2010 private treatment provider, Dr. E.E., indicated that the Veteran had significant lower back pain due to disc herniation and advised that he not carry over 60 pounds of total weight at any time.

On August 2012 VA examination, the Veteran reported increased pain, but denied any flares.  The examiner found no evidence of IVDS.  On objective evaluation, the Veteran had flexion limited to 75 degrees (with pain at the end range), extension limited to 25 degrees (with pain at the end range), left lateral flexion limited to 25 degrees (with pain at 20), right lateral flexion limited to 25 degrees (with pain limited to 20), left lateral rotation limited to 20 degrees (with pain at the end), and right lateral rotation limited to 20 degrees (with pain at the end).  On repetitive testing, the Veteran has further limitation of extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 15 degrees.  The examiner also noted functional loss due to less movement than normal, weakened movement, excess fatigability, incoordination, pain, interference with sitting, standing, and weight-bearing, and disturbance of locomotion.  The examiner also noted guarding and spasm, but no associated abnormality in gait or spinal contour.  Muscle strength was normal with no signs of atrophy, and reflexes and sensation were intact.  However, the examiner diagnosed the Veteran with bilateral lower extremity radiculopathy, specifically finding moderate impairment of both the femoral and sciatic nerves.  He indicated the Veteran's disability affects his work, and prevented him from leaning or bending much, and from lifting as much as he used to.  The Veteran reported he has to do a lot of work while seated.  

Based on a review of the evidence, the Board finds that a higher rating for the Veteran's low back strain from July 9, 2008 is not warranted.  First, at its worst, the Veteran's range of motion has only been limited to 45 degrees flexion and 140 degrees of combined thoracolumbar motion, as noted on October 2008 VA examination.  In August 2012, the Veteran actually had greater range of motion, with 75 degrees of flexion and 160 degree combined range of motion (when accounting for additional limitation on repetitive testing).  In both cases, the clinical findings fall squarely within the range of motion contemplated by the criteria for a 20 percent rating.  What is required for a higher rating of 40 percent is evidence showing forward flexion of thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  From there, higher ratings of 50 percent or 100 percent are not warranted without evidence of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, respectively.  Even considering the findings of weakened movement, excess fatigability, incoordination, pain, interference with sitting, standing, and weight-bearing, and disturbance of locomotion, there is no basis for finding that he suffered from such egregious additional functional loss so as to limit his thoracolumbar flexion is to 30 degrees or less.  Furthermore, there is nothing suggesting that the Veteran has signs of favorable or unfavorable ankylosis of the thoracolumbar spine, much less the entire spine.  Therefore, a rating in excess of 20 percent is not warranted for the Veteran's service connected low back strain.

The Board has considered the fact that the Veteran was also diagnosed with bilateral lower extremity radiculopathy associated with his low back strain.  To that end, the Board recognizes that the AOJ has already granted separate compensable ratings for left and right lower extremity radiculopathy at 20 percent each from August 20, 2012 under Diagnostic Code 8520 for moderate impairment of the sciatic nerve.  As the evidence of record does not reflect that the lower extremity radiculopathy more nearly approximates moderately severe or greater disability, a higher rating is not warranted under Diagnostic Code 8520.  The Board notes that the 2012 VA examiner included moderate impairment of the femoral nerve.  However, as the symptoms of the Veteran's femoral nerve impairments are duplicative of the symptomatology of the Veteran's service-connected sciatic nerve impairments, separate ratings would constitute pyramiding and are therefore not warranted.  See 38 C.F.R. § 4.14.

With respect to the Veteran's claim seeking an increased "staged" rating for his service-connected low back strain, the Board finds the preponderance of the evidence is against the claim, and therefore that the benefit of the doubt rule does not apply.  Accordingly, higher ratings are not warranted for his low back strain at any time during the appeal, and the appeal must be denied.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his service-connected low back disability.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's low back disability manifests as limited motion, associated functional impairment, and neurological symptoms.  The Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Furthermore, although he has alleged that his symptoms cause some problems at work, as the threshold element of the Thun analysis is not met, any allegations of interference with employment are moot insofar as that analysis is concerned.  Notably, even assuming arguendo that they were relevant, he does not contend that his symptoms cause any actual marked interference with employment or missed days at work, and appears to mainly report they cause him to take on more sedentary tasks than usual.  In any case, the Veteran has not presented any evidence suggesting an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.  

Similarly, the record contains no information which suggests the Veteran is unable to obtain or pursue substantially gainful employment due to his service connected low back strain, and therefore the matter of entitlement to a total disability rating based on unemployability is not implicitly raised by the record under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  


ORDER

A claim for an increased rating for service-connected low back strain is denied.


REMAND

With respect to the Veteran's claim seeking service connection for a bilateral knee disability, the Board first notes that the record does not contain the Veteran's complete STRs.  Email correspondence in December 2014 indicates a request was made to the Records Management Center (RMC) to do a one-time search for STRs from all four of the Veteran's periods of active duty, with a notation that some records from his 2001 and 2004 periods of service were of record, but it remained unclear whether they were complete.  A negative response was received from the RMC, but the record does not indicate efforts were taken to request any records from other sources, and a formal finding of unavailability has not been issued regarding his STRs.  

At the moment, a threshold question which must be resolved prior to a substantive adjudication is the applicability of the presumption of soundness.  The presumption of soundness attaches to a given period of active service for which the Veteran underwent an enlistment examination, except as to any defects or problems noted on such examination.  38 C.F.R. § 3.304(b).  Therefore, resolution of whether that presumption attaches rests first on whether an entrance examination was conducted prior to each period of active service and, second, on the content and notations made in any examinations that were conducted.  Consequently, confirming the presence and content of such records, or otherwise their unavailability, is critical to adjudicating the Veteran's claim.

Furthermore, even if an entrance examination was conducted for any periods of service, if such examination(s) included clear diagnoses of a bilateral knee disability, the Board would still need to conduct a two-prong presumption of soundness analysis to ensure that it is not rebutted by clear and unmistakable evidence that such disability both preexisted a period of service and was not aggravated therein.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Although it appears the Veteran's bilateral knee arthritis preceded his periods of service from October 2001 to April 2002, November 2004 to November 2005, and September 2010 to December 2011, the medical evidence of record leaves somewhat unresolved the question of whether there is also clear and unmistakable evidence that such disability was also not aggravated during those periods.  

To that end, the Board notes that there are only three VA knee examinations of record, conducted in February 2006, August 2012, and December 2012.  The first examination report includes no opinion, and the record was not sent for review.  The subsequent two examinations leave unclear whether the examiners considered all of the above-mentioned periods of service, or whether they only considered the most recent period.  Perhaps more critically, they address only whether the Veteran's patellofemoral pain syndrome was aggravated by the Veteran's service, and do not provide any opinion regarding aggravation of his bilateral knee arthritis.  Notably, an October 2011 line of duty determination for a bilateral knee injury with specific notation of his bilateral knee arthritis (thereby suggesting a relationship between the two), was not received by VA until after those examinations.  As that piece of evidence seems fairly critical to an accurate medical opinion on aggravation of his bilateral knee arthritis, an opinion which has the opportunity to consider it is needed.  Moreover, the Board notes that the December 2012 VA examiner also suggests that patellofemoral pain syndrome may not be an appropriate diagnosis for the Veteran's disability, as it is meant to apply only when there is no other identifiable pathology, and the Veteran has had a long history of bilateral arthritis.  There are no other relevant medical opinions of record.  Therefore, the medical evidence of record does not provide an adequate basis for a substantive adjudication of the matter, and supplemental opinions are needed.

With respect to the Veteran's claim seeking service connection for obstructive sleep apnea, the Veteran has alleged that in an April 2013 statement that a December 2005 Temple sleep study contains information that is pertinent to his appeal, and requested that VA obtain those records.  As the matter is already being remanded for additional development, efforts to secure those records should be made.

Finally, new evidence received in January 2015 includes lay statements from fellow Veterans reporting sleep disturbances, heavy snoring, cessation of breathing while sleeping, coughing and choking while sleeping, and fatigue during the day due to poor sleep during active service in Iraq and from 2004 to 2005.  To date, the Veteran has not been afforded a VA examination for his obstructive sleep apnea.  As lay people are fully competent to report symptoms that are readily observable and of which they have personal knowledge, and the Board finds no reason at this time to question the veracity of these statements, they are evidence suggesting an in-service manifestation of his current diagnosis of obstructive sleep apnea noted in December 2007 VA treatment records.  In light of the above, and considering the low threshold established in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA's duty to provide an examination assessing the nature and etiology of the Veteran's obstructive sleep apnea has been triggered.  

Accordingly, the case is REMANDED for the following action:

1. Conduct an exhaustive search for the Veteran's STRs from his periods of active duty service, from October 2001 to 2002, from November 2004 to November 2005, and from September 2010 to December 2011 from all appropriate sources (to include contacting the Veteran to request any STRs which may be in his possession).  If any records sought are unavailable, issue a formal finding detailing the efforts taken to locate and secure such records, and the reason for their unavailability.

2. Then, ask the Veteran for the identifying information and releases needed to secure copies of a private December 2005 Temple sleep study the Veteran refers to in an April 2013 correspondence.  

3. Then, forward the record (to include all records obtained pursuant to the development ordered above) to a VA orthopedist for a supplemental medical opinion.  Based on a review of the entire record, the examiner should provide opinions responding to the following:

a. Is there clear and unmistakable (obvious, manifest or undebatable) evidence that the Veteran's bilateral knee arthritis or degenerative joint disease (DJD) preexisted any of the Veteran's periods of service from October 2001 to April 2002, November 2004 to November 2005, or from September 2010 to December 2011?

b. If it is clear and unmistakable that the Veteran had a bilateral knee disability prior to entering his first period of active service in October 2001, or his second period of service in November 2004 or his third period of service in September 2010, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's first period of active service from October 2001 to April 2002, or during his second period of service from November 2004 to November 2005, or during his third period of service from September 2010 to December 2011? 

c. If it is clear and unmistakable that the Veteran had a bilateral knee disability prior to entering any period of active service, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during such period of active service, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?  The examiner should specifically consider, and discuss as necessary, the April 2005 STRs noting treatment for knee pain due to bilateral arthritis and the October 2011 line of duty determination for a bilateral knee injury specifically noting "bilateral knee tricompartmental osteoarthritis."

All opinions must include a complete rationale with citation to supporting factual data, clinical evidence, and medical literature, as necessary.

4. Then, arrange for the Veteran to be examined by a sleep specialist to determine the nature and likely etiology of his obstructive sleep apnea.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran have a current diagnosis of obstructive sleep apnea?

b. If so, is it at least as likely as not (a 50 percent or better probability) that his obstructive sleep apnea is related to his military service?  The examiner must specifically consider and discuss as necessary the lay statements from fellow Veterans reporting heavy snoring, sleep disturbances, and problems breathing while sleeping during his active military service?  

All opinions provided must include a complete rationale with citation to supporting factual data, clinical evidence, and medical literature, as necessary.

5. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


